Citation Nr: 0212267	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  93-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973 and from October 1990 to May 1991 and had 
additional Army Reserve service.  

This matter was before the Board of Veterans' Appeals (Board) 
on appeal of an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
No. Little Rock, Arkansas, which denied a claim of 
entitlement to service connection for degenerative changes of 
the lumbar spine on the basis that they preexisted active 
service and no aggravation by service was shown.  

In June 1995 and November 1996 the Board remanded the matter 
for additional development of the evidence.  On the latter 
occasion the Board also directed the RO either to obtain a 
copy of prior notification of a February 1996 rating decision 
that denied service connection for fatigue, hypertension and 
a skin disability or to provide the veteran with notification 
of the denials.  If this was not done, the matter is again 
referred to the RO for consideration and any necessary 
corrective action.  

The Board's November 1996 remand also pointed out that a 
claim of service connection for degenerative disc disease of 
the spine, denied by the February 1996 rating decision, was 
still pending as the appeal period had not expired.  The 
veteran had been notified of this denial in a February 26, 
1996, supplemental statement of the case.  The veteran did 
not file a notice of disagreement within a year of receiving 
notice of the decision so the determination is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  
Therefore the issue of entitlement to service connection for 
degenerative disc disease is not before the Board.

In an April 1999 rating decision, the RO found that there was 
no new and material evidence to reopen a claim of entitlement 
to service connection for hypertension and denied service 
connection for diabetes mellitus.  The veteran did not 
perfect an appeal as to those claims.  

The Board notes that in a February 2000 rating decision the 
RO denied a claim of service connection for dysthymic 
disorder, both on a direct and secondary basis, as not well 
grounded.  The veteran did not appeal this decision.  In a 
May 2002 informal hearing presentation, his representative 
pointed out that several of the veteran's claims had been 
denied on the basis that they were not well grounded and 
requested readjudication by the RO.  Pursuant to section 7(b) 
of the Veterans Claims Assistance Act of 2000 (addressed 
below), a claim that has been denied or dismissed as not 
well-grounded shall, on the request of the claimant or on 
"the Secretary's own motion," be readjudicated as if the 
denial or dismissal had not been made provided that the 
denial was one that became final during the period beginning 
on July 14, 1999 and ending on November 9, 2000.  See 114 
Stat. at 2099-2100 (2000).  Thus, this matter is referred to 
the RO for appropriate adjudicative action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, requested or obtained all relevant 
evidence, and provided the veteran with VA medical 
examinations to substantiate his claim of entitlement to 
service connection.

2.  Any service-related back problems experienced by the 
veteran prior to his last period of active duty resolved 
without residuals.  

3.  The veteran complained of back pain less than a month 
after commencing active duty in October 1990, with no in-
service trauma reported.  

4.  There is clear and unmistakable evidence that the 
degenerative changes (degenerative joint disease/arthritis) 
of the lumbar spine shown on X-ray in December 1990 
originated prior to that period of active service; the 
veteran's complaints of back and leg pain during that period 
of service were not indicative of a permanent increase in low 
back pathology or in the severity of the underlying disorder 
nor were they indicative of a new, superimposed back 
disorder.   





CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by active duty or active duty for 
training prior to the veteran's final period of active duty.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The presumption of soundness upon entering active service 
in October 1990 has been rebutted in regard to the veteran's 
lumbar spine.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(b) (2001).

3.  The pre-existing lumbar spine disability with 
degenerative joint disease was not aggravated by the last 
period of active service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records from the veteran's first period of 
active service reflect a history of low back tenderness 
recorded in the August 1970 entrance report of medical 
history.  The August 1970 entrance examination revealed that 
the spine and musculoskeletal were normal.  In October 1970, 
he reported a two to three month history of constant ache in 
the back and suprapubic area, along with a history of 
treatment for prostatitis.  The diagnosis was muscle strain.  
Later that month, when he complained of backache, a normal 
lumbosacral spine and muscle spasm were noted.  In July 1971 
he was treated for pain on the right side of his back.  An 
August 1973 separation examination report reflects that the 
spine and musculoskeletal system were normal.  

Reserve records that are associated with the service medical 
records reflect that the veteran was treated at a troop 
medical clinic in Fort Carson, Colorado, in June 1977 for 
complaints of low back pain and muscle spasm, two days after 
moving a locker.  The diagnosis was back strain.  The report 
of a January 1983 reserve retention examination reflects that 
his spine and musculoskeletal system were normal and he 
denied a history of recurrent back pain.  

Private medical records from Jefferson Regional Medical 
Center (Jefferson Regional), dated between 1979 and 1986, 
reveal that the veteran was injured in September 1979 by an 
asphalt roller, which fell on top of him.  He sustained 
internal abdominal injuries from this accident, but there was 
no evidence of injury to his back.  Records associated with 
this accident include a report of lumbar spine x-rays dated 
in September 1979 indicating no abnormalities of the spine.  

The record reflects that the veteran was employed as a 
civilian at the Pine Bluff Arsenal from approximately 1980 
through 1999, with duties that included ammunition handler, 
incinerator operator and laborer.

In July 1984 the veteran was seen at the Jefferson Regional 
Medical Center for a back injury.  He gave his employer as 
"Army Reserve/PB Arsenal" and reported that he developed 
back pain when he bent over to pick up a box and couldn't 
straighten up.  Reportedly, he had felt something "pop" in 
his back, had fallen to the floor, and felt numbness in his 
left leg.  Examination revealed positive straight leg raising 
on the right and negative straight leg raising on the left.  
Deep tendon reflexes were present and bilaterally equal.  The 
diagnosis was low back strain.  X-rays were noted to be 
negative.  The July 1984 lumbar spine x-ray report indicates 
that the study was normal.  The remainder of the Jefferson 
Regional medical records reveal treatment for unrelated 
medical problems.  

A Statement of Medical Examination and Duty Status (DA Form 
2173) reflects that the veteran's back injury occurred on 
July 27, 1982, while he was rearranging his office/supply 
room and lifted a crate of DS-2.  He felt pain in his back, 
couldn't straighten up and was transported to Jefferson 
Regional Medical Center.  The form indicates that he was on 
active duty for training, that his training had commenced at 
0730 on July 23, 1984, and ended at 1600 on July 27, 1984, 
and that the injury was in the line of duty with no 
misconduct.  A chronological statement of retirement points 
(DARP Form 249-2-E) issued by the US Army Reserve Personnel 
Center in February 1992 reflects that during the year 
beginning September 27, 1983 and ending September 26, 1984 
the veteran earned 15 retirement points for membership in the 
Army Reserve and no inactive duty or active duty points.  His 
total points for that year were 15.  

In a March 1988 report of medical history executed in 
conjunction with a reserve retention examination, the veteran 
reported a history of recurrent back pain and also gave a 
history of treatment at Jefferson Regional for back pain two 
years earlier.  The physical examination revealed normal 
findings in regard to the back.  

On October 11, 1990, the veteran was recalled to active duty.  
He completed a health questionnaire for dental treatment on 
October 16, 1990 and reported that he had arthritis or 
rheumatism for which he took ibuprofen occasionally.  On 
November 9, 1990 he was seen at the Reynolds Army Community 
Hospital, at Fort Sill, Oklahoma, for a complaint of low back 
pain for 24 hours, stating that pain began when the weather 
got cold.  He denied trauma and pain in the extremities.  
Examination revealed minimal lumbar tenderness.  On November 
13, 1990, the veteran complained of low back pain for five 
days.  It was noted that he had been bending over in a chair 
and had "strained" his back.  The veteran also stated that 
as the weather got colder his pain increased.  The assessment 
was muscle spasm.  A medical consultation sheet dated 
November 13, 1990, indicates that the veteran was being 
referred to physical therapy with a complaint of low back 
pain for one week.  He indicated that he had pulled his back 
when he bent over in a chair and reported progressive 
increase in pain since then.  The provisional diagnosis was 
muscle spasm.  

On December 18, 1990, the veteran complained of lower back 
pain and it was noted that he had a history of same.  He was 
also complaining of his leg being asleep.  There was 
tenderness to palpation of the lumbar region and the 
assessment was low back pain.  Another medical record entry 
on the same day notes that the veteran had been referred for 
a physical therapy (PT) consult but had deployed prior to the 
appointment.  He reported pain that radiated to the left leg.  
Objective examination revealed a full range of motion with 
slight difficulty, no deformity and no muscle spasm.  There 
was tenderness at L1-3 and right paraspinal tenderness.  
Straight leg raise was negative, deep tendon reflexes were 2+ 
bilaterally, and there was no sciatica or sensory loss.  The 
assessment was myofascial strain and the veteran was 
restricted from lifting more than 20 pounds, and advised to 
lose weight and increase abdominal muscle tone.  

On December 21, 1990, the veteran was referred to the 
orthopedic department, with a history of low back pain for 
several years, now with radiculopathy symptoms and positive 
straight leg raising.  He was seen on the same day by a Navy 
medical officer and was noted to have a 10-year history of 
intermittent back pain after straining his back while 
lifting.  He stated that he had intermittent low back pain on 
lifting, walking and wearing his steel (indecipherable).  
Reportedly he now had downward radiating pain and occasional 
leg weakness.  He gave a history of constant leg weakness for 
six or seven years and of physical therapy in the past.  On 
physical examination his gait was normal as was heel/toe 
walking.  He had minimal midline low lumbar paraspinal 
tenderness and right sciatic notch tenderness.  Strength was 
5/5 throughout.  Reflexes were present throughout and 
sensation was normal to touch.  X-rays were noted to show 
minimal degenerative changes at the L5-S1 facet joints and 
L4-L5.  The assessment was chronic low back pain syndrome 
with mild degenerative changes.  The examiner noted that as 
this was a chronic problem and no records were available, the 
veteran should be referred to an Army medical facility for 
disposition.  The accompanying December 1990 x-ray report by 
a staff radiologist reflects findings of sclerotic borders to 
L3 considered probably to be benign fibro-osseus lesions such 
as a fibrous cortical defect, and mild degenerative changes 
at multiple levels especially at L4-5 and L5-S1 bilaterally 
and osteophytic spurring at the inferior aspect of the 
sacroiliac joints.  The x-ray impression was degenerative 
changes.  

A service medical record dated in January "1990," which 
should have been dated "1991" based on the veteran's stated 
age, reflects complaints of arthritic pain and mild 
degenerative joint disease (DJD) of the spine.  Reportedly 
the pain was made worse by sleeping on a cot and cold 
weather.  It was noted that the veteran was carrying an extra 
20 to 30 pounds, which his weight-bearing joints were not 
tolerating, and that he was also in poor physical condition.  
The assessment was DJD with arthritic pain, overweight and 
poor muscle tone, and use of chronic problems for possible 
secondary gain.  He was to be referred for further evaluation 
of his ability to continue with the military service.  An 
April 1991 release from active duty (REFRAD) examination 
report reflects that examination of the spine and 
musculoskeletal system was normal.  A history of mild 
osteoarthritis was noted in a summary of defects and 
diagnoses.  The veteran gave a history of recurrent back 
pain.  The examiner noted that the veteran had a limitation 
of certain back movements and had been treated at the Pine 
Bluff Arsenal Clinic for back pain.  The examiner also noted 
that the veteran wore a back support and had a history of 
osteoarthritis for which a private doctor had followed him.  

VA medical records show that in June 1991 the veteran was 
seen for a complaint of low back pain and reported having 
injured his back about six months earlier.  Examination 
revealed mild low back spasm and the diagnosis was low back 
strain.  Several days later his back condition was noted to 
be healing.  In early July 1991 he reported that the pain now 
was radiating to the left leg.  On a July 1991 neurological 
evaluation the veteran reported having a "nerve" problem in 
both legs and that he had had trouble for three years.  He 
indicated that his back went out every winter and that in 
1989 he had reached down to pick up a pallet and had had back 
pain ever since.  No additional relevant history was 
recorded.  Following an examination, the impression was 
chronic low back pain and bilateral lower extremity pain.  In 
August 1991 he underwent a VA psychological evaluation that 
showed an abnormal MMPI profile consistent, in part, with a 
psychophysiologic disorder.  He also underwent VA 
electromyography (EMG) and nerve conduction velocity (NCV) 
testing, with normal results.  

A May 1993 reserve record reflects that the veteran was 
assigned to D Co, 299th Engineer Battalion, and complained of 
chronic low back pain that radiated down the back of the left 
leg to the knee.  Straight leg raising was positive at 45 
degrees bilaterally.  He also showed some flattening of the 
lumbar lordosis, pain on palpation, and tenderness on the 
left.  He was noted to have degenerative disease and 
osteophyte formation shown on x-ray film from 1990, and was 
assessed with degenerative arthritis of the lumbar spine and 
chronic back pain.  

In May 1993, the veteran underwent a reserve retention 
physical and was assessed as having degenerative arthritis of 
the lumbar spine.  This was described as a progressive 
disease and he would always have chronic back pain.  Anti- 
inflammatories and physical therapy would help with the pain, 
but not with the course of the disease.  He was described as 
able to perform limited physical duty, with no strenuous 
activity, and was found unfit for further duty for medical 
reasons unrelated to his back.  

At the time of a July 1994 examination at a VA "Persian Gulf 
Clinic" the veteran reported having or having had recurrent 
back pain.  Examination revealed that the spine had full 
range of motion and that straight leg raising was negative. 

The report of an October 1995 VA examination reflects that 
the veteran reported having had a bad back prior to going to 
Saudi Arabia and that while there he had to "do more" and 
experienced back pain.  The veteran gave no history of trauma 
in Saudi Arabia.  He reported that he had numbness in the 
left buttock and leg, and that the left leg hurt and "jumps 
and tightens up."  On examination, he was noted not to 
protect his back on motion.  The iliac crests were equal and 
he could bend forward so that his fingertips were at the 
lower tibia.  He complained of pain with pressure over the 
lumbar vertebrae.  There was no muscle spasm or paraspinal or 
trochanteric tenderness, and the Trendelenburg test was 
negative.  The veteran walked with a normal gait.  Knee and 
ankle jerks were present and equal bilaterally, and there was 
full range of hip motion bilaterally.  There was no lower 
extremity muscle atrophy.  The examiner noted that X-rays 
were reviewed and showed no evidence of fracture or 
dislocation, no narrowing at any level and no evidence of 
spondylolysis or spondylolisthesis.  The hip and sacroiliac 
joints were intact.  The examiner concluded that the X-ray 
examination was essentially within normal limits, with no 
objective evidence of pathology and certainly no herniated 
nucleus pulposus with nerve root pressure.  The examiner 
noted that "[b]y history" the diagnosis would be 
degenerative disc disease which would have occurred over a 
period of time and would not be related to one episode.  The 
examiner was of the opinion that the veteran's experience in 
Saudi Arabia did not cause any trouble other than that when 
the veteran did too much he became symptomatic, which had 
cleared since then without residuals.  An X-ray report also 
dated in October 1995 shows findings of spurring throughout 
the lumbar spine.  

An October 1995 VA neurological examination was conducted 
with the claims file available, except for x-rays which could 
not be located.  The veteran gave a history of a back injury 
in the reserves while lifting heavy boxes in 1985 and 
reinjuring the back at work in 1989.  The veteran then 
related a history of aggravating his back pain in Saudi 
Arabia in 1991, with continued problems with his low back and 
pain down the right leg.  Examination revealed that the 
veteran's gait was normal, with no lower extremity atrophy, 
fasciculations or abnormal sensory testing. The impression 
was no objective neurological evidence of nerve root 
compression currently or by electromyogram in 1991.  The 
examiner noted that based solely on the veteran's history of 
increased pain following his second tour of duty, it did 
appear that his back pain had gotten worse, although there 
was no evidence of a decline neurologically.  

VA treatment records dated from October 1996 to October 1998 
reflect that the veteran continued with medical treatment for 
back problems.  In October 1996, he was referred to neurology 
for chronic low back pain and left lower extremity pain.  An 
August 1996 EMG did not support a diagnosis of radiculopathy 
in the left lower extremity.  An October 1996 notation from 
the Chief of Neurosurgery Service reflects that a CT 
myelogram of the lumbar spine was entirely normal and that 
EMG nerve conduction studies were also normal.  There was no 
explanation for the veteran's complaints of pain, but plans 
were made to refer him to physical therapy.  The treatment 
records reveal that he underwent physical therapy in April 
1997, with an assessment of some pain in the left leg, hip 
and groin area that was improved by treatment and some 
dysfunction in the upper lumbar area, but no evidence of 
sacroiliac dysfunction.  

The veteran was afforded a psychological evaluation including 
MMPI testing in May 1997.  At that time he reported having 
had a "bad back" prior to his Persian Gulf service, stating 
that he was "forced to go anyway."  He attributed current 
back problems to aggravation by service in the Persian Gulf.  
Differences were noted in this study compared to that done in 
1991 and the profile was deemed rather unreliable and 
possibly indicative of exaggeration of symptomatology.  

The veteran underwent another EMG in June 1997 which did 
reveal some abnormal findings that could have been due to 
technical error; the impression was no evidence of left 
lumbar radiculopathy.  A September 1997 Back Program Review 
of Records Note reflects complaints of chronic low back pain 
and left groin pain, with mild anterior osteophytes on the 
superior end plate of L5 shown by an October 1996 CT scan.  
X-ray findings of June 1996 were noted to show minimal 
degenerative disease, with normal motion of flexion and 
extension.  Myelogram findings of October 1996 and 3 phase 
bone scan findings of February 1997 were normal.  The 
veteran's case was described as potentially difficult due to 
emotional problems.  The report of an MMPI performed in the 
spring of 1997 was described as indicating possible 
exaggeration of symptomatology.  Between September 1997 and 
October 1998, the veteran underwent treatment at a back 
rehabilitation program.  A September 1997 physical therapy 
assessment notes that the veteran reported chronic low back 
pain since 1989 and that he had had approximately three 
episodes of low back pain and right groin pain since 1989.  
It was noted that in 1996 he had had a lumbosacral spine X-
ray that showed minimal degenerative changes and a myelogram 
that had been normal.  

The report of a May 1998 VA examination notes that the 
veteran's VA medical file was reviewed although the claims 
file was not available.  The veteran's narrative history was 
noted to reflect a lifting injury to his back in 1985 while 
he was working and on active duty.  He indicated that since 
that time, he had had episodes of back pain, mostly in the 
winter.  The examiner noted that the veteran had two periods 
of active service, from 1970 to 1973 and from 1990 to 1991, 
with reserve service in between.  The veteran gave a history 
of injuring his back at the Pine Bluff Arsenal prior to 
reactivation and that while on sick leave due to the civilian 
work-related injury he was called to active duty.  He 
indicated that he advised medical personnel of his back 
problems when he was reactivated.  He reported having 
problems carrying his equipment and arms while serving in 
Desert Storm and claimed he had to walk two miles carrying 
this gear, after which he required medical treatment.  He 
reported having had back problems such as pain and spasms 
into his left leg ever since.  His left leg was noted to have 
jerking episodes during the interview.  

Physical examination revealed that the veteran limped on the 
left leg on entering the examination room.  He flinched on 
palpation of the iliac crest, stating that this area was 
tender to palpation.  He indicated that the pain was in the 
lumbosacral area during episodes of back pain and he was 
noted to have a highly developed hair patch in that area.  He 
could heel and toe walk, and had active and equal reflexes.  
When lying down, he did so with a great deal of guarding, 
almost reaching a flat position and then rolling over to one 
side to assume the flat position.  Straight leg raising and 
Lasegue's tests were negative.  The examiner noted that 
multiple films X-ray films revealed some slight increase in 
the lumbar lordotic curve and small spurs were noted to be 
developing on the vertebral bodies of L5 and L4.  The 
clinical impression was degenerative spurring of L5, L4; and 
bony excrescences, pelvis brim and anterior iliac spine 
areas.  

An October 1998 treatment note reflects an impression of low 
back pain, possible leg length discrepancy and sacroiliac 
joint dysfunction, with an intact neurological examination.  
In November 1998, the veteran was seen for follow-up, after 
completing a back pain program, which he claimed did not 
help.  He continued to have complaints of pain described as 
radiating into both extremities, left greater than right.  A 
December 1998 report of an electrodiagnostic survey of the 
lower extremities reflects a normal study with no evidence of 
peripheral neuropathy, left or right L5 radiculopathy, or 
myopathy.  In January 1999, the veteran was treated for back 
pain after he returned to work moving 55-gallon drums said to 
weigh 300 to 400 pounds.

A February 1999 claims file review and examination were 
conducted by the same physician who performed the May 1998 
examination.  It was noted that during the interview the 
veteran kept his left leg moving in a jerky fashion and that 
occasionally it would spontaneously move about in a wild 
manner during the examination.  The veteran stated that he 
used a TENS united although he did not have one the day of 
the examination.  There was frequent exhalation and grunting 
while he disrobed and dressed.  Examination revealed his 
pelvis and shoulders to be respectively level.   He could 
forward flex his spine to 70 degrees at which point he 
reported pain.  Bending to the left resulted in the left leg 
jerking.  He could bend to 30 degrees bilaterally and extend 
to 30 degrees.  He could heel and toe walk, and had 
physiological and equal reflexes at all levels.  He was able 
to straight leg raise to 60 degrees without pain.  He had no 
sensory defects in the lower extremities and no muscle 
weakness.  Multiple films of the spine were obtained and were 
noted to show a portion of T12 to have an increased density 
with small spurring on the anterior edge.  Bony 
irregularities were noted along the iliac crest and toward 
the crest in the inferior iliac spine area.  It was noted 
that there was slight interspace narrowing at L4-L5, which 
could be positional and to which the examiner was unable to 
attach any significance.  The impression was degenerative 
arthritis, lumbar spine, in the form of spurring, bodies of 
L4-5.  The CT report of 1996 was noted to show an osteophyte 
at the end plate, superior L4, with no mention of any lesion 
at T12.  

The examiner noted that review of the claims file reflected 
no evidence of a pathological process shown in the EMG and 
nerve conduction study of April 1997.  The examiner opined 
that the veteran did have findings of degenerative joint 
disease in the lumbosacral spine, noting that there was 
slight narrowing of the interspace between L4 and L5, thought 
to be early degeneration of that interspace.  The small 
amount of spurring was also described as representing 
degenerative disease of the lumbar spine.  The examiner also 
noted that lumbar spine spurring and disc space narrowing 
were described in June 1991 and that spurring was noted in 
films of October 1995, with no consistent findings of 
degenerative joint disease within the facets visualized.  

The examiner noted the December 1990 service X-ray report by 
a Navy radiologist, and agreed that certain findings were 
probably fibro-osseus defects as noted by the radiologist.  
The VA examiner also noted that the radiologist had noted 
findings of mild degenerative changes at multiple levels, 
especially L4-L5, and findings of degenerative disease 
between L5 and S1 on both sides, with no subsequent notation 
of sacroiliac spurring.  In was also noted that the December 
1990 orthopedic examination report was important as it showed 
that the veteran complained of back pain but that examination 
reveled no neurological findings.  This report was noted to 
contain the opinion that the veteran had chronic back pain 
syndrome with mild degenerative changes.  

The VA examiner then reviewed the medical evidence 
longitudinally, noting that service medical records from 
October 1970 and August 1971 showed treatment for a back 
muscle strain and low back pain, respectively.  A history of 
back pain in June 1977 after moving a locker was also noted, 
as was the absence of back complaints was during a January 
1983 examination.  A March 1988 examination was noted to be 
significant in that it noted treatment for back pain at 
Jefferson Regional Medical Center two years earlier.  The VA 
examiner further noted that the service medical records from 
November 1990 were significant for notation that the veteran 
complained of symptoms from bending over a chair and that a 
strained back and muscle spasm were noted.  The VA examiner 
concluded that the findings reported in December 1990 by the 
Navy radiologist predated December 1990 and did "not 
represent recent trauma."  The VA examiner also indicated 
that although during his second period of service the 
veteran's "symptoms were persisting," they were not 
accompanied by advanced signs of deterioration or loss of 
function from an objective standpoint and the evidence did 
not show deterioration in objective findings.  The examiner 
concluded by stating that he was unable to state from an 
objective standpoint whether the veteran's condition 
increased in severity.  

VA and private treatment records after February 1999 reflect 
continued treatment for lumbar spine complaints.  An April 
1999 EMG study for complaints of chronic low back pain was 
normal with no evidence of radiculopathy.  A June 1999 
private medical record reflects that the veteran injured his 
back at work, was diagnosed with musculoskeletal low back 
pain, and was placed on temporary restriction from lifting, 
bending and stooping for two weeks.   An August 1999 private 
medical record reflects the veteran's history of intermittent 
back trouble for several years, with a recent four-week 
history of low back pain radiating into his leg.  He was 
described as working in rather physical labor.  His condition 
was noted as worsening, and a history of an MRI showing 
degenerative disc disease was given.  X-rays taken in August 
1999 were said to show evidence of lumbar degenerative disc 
disease.  The physical examination showed findings of 
positive sciatic stretch and straightening of the lumbar 
lordosis.  The diagnosis was rule out lumbar disc lesion, L4-
5 or L5-S1 with radiculopathy.  In September 1999 the veteran 
was noted to have a bulging herniated nucleus pulposus (HNP) 
at L4-5 and an abnormal MRI.  EMG findings in respect to the 
back and legs were reported as normal.  In December 1999, 
discography results were interpreted as abnormal, with a 
bulging disc at the L4-5 level and partial tear of the L4-5 
level.  The L5-S1 space was normal.  In February 2000, the 
veteran underwent private surgery for lumbar disc syndrome, 
L4-5 primarily on the left, with chronic radiculopathy.  A 
March 2000 VA social work service note reveals the veteran to 
have reduced pain and increased range of motion following 
this surgery.  


Legal Criteria

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty or active duty for training or for disability 
resulting from injury incurred in inactive duty training.  38 
U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2001).

Where a veteran had ninety (90) days or more of active war or 
peacetime service after December 31, 1946, and arthritis 
manifests to a compensable degree within one year thereafter, 
there is a rebuttable presumption that it was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted. 38 
U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304 (2001).  
The presumption of soundness only applies where there has 
been an induction examination in which the later complained 
of disability was not detected. Crowe v. Brown, 7 Vet. App. 
238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has found that this presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 1 Vet. 
App. 204, 207 (1991). It is the Secretary's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

For any veteran with wartime service or peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service. 38 C.F.R. § 
3.306(b) (2001).

These principles regarding presumption of aggravation apply 
to chronic diseases. Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

In this case, the veteran was asked to identify medical 
treatment for his back disability and to authorize the 
release of his medical records if he wanted the RO to obtain 
them.  In the course of developing his claim, extensive 
evidence was obtained including service (including reserve) 
medical records, and private, VA, and other government 
medical records.  The RO also obtained service department 
records, including an official statement of the reserve 
retirement points earned by the veteran.  Additionally, the 
veteran was afforded VA orthopedic and neurological 
examinations.  Thus, it is concluded that the duty to notify 
and assist the veteran in the development of his claim has 
essentially been satisfied and that he will not be prejudiced 
by the Board proceeding to decide his claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

The service medical records reflect that the veteran was 
treated for muscle strain of the back during his first tour 
of active duty from August 1970 to September 1973.  However, 
his August 1973 separation examination revealed normal 
findings on evaluation of his back.  He subsequently had 
reserve service and also was employed as a civilian at the 
Pine Bluff Arsenal in Arkansas.  He was treated for back 
strain in Fort Carson Colorado in June 1977, apparently while 
on reserve duty.  However, there was no evidence of arthritis 
shown on a lumbar x-ray in September 1979, and at the time of 
a 1983 reserve physical examination he denied a history of 
recurrent back pain and his spine and musculoskeletal system 
were found to be normal.  Thus, at that point the evidence 
does not show that he had a chronic back disorder.  

The veteran appears to have again injured his back in July 
1984.  Although the report of the injury is on a form 
indicating that he was on active duty for training that had 
begun several days earlier, as of 1992, when the Army Reserve 
Personnel Center provided a chronological statement of his 
retirement points, he was not credited with any training duty 
points between September 1983 and September 1984.  By 1992 he 
had had ample opportunity to obtain correction of any 
discrepancies in his 1984 retirement points.  Thus, the 
evidence, in its entirety, does not conclusively show that 
the veteran was in an official military duty status at the 
time of the July 1984 injury.  Regardless of that, a lumbar 
spine x-ray in July 1984 was normal, and although the veteran 
gave a history of recurrent back pain at the time of a March 
1988 reserve retention examination, relevant examination 
findings were normal.  The veteran more recently has referred 
to a work-related back injury in about 1989.  

The veteran began his Gulf War active service in mid-October 
1990.  Although the Court has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record, Miller v. West, 11 Vet. App. 345, 348 (1998), in 
this case it does not appear that the veteran underwent an 
entrance examination.  In any event, less than a week later, 
when he completed a dental questionnaire, he gave a history 
or arthritis or rheumatism for which he reported taking 
ibuprofen.  While his self-stated history can not establish 
the correct diagnosis of any preexisting disorder, it is 
evidence that he had some type of musculoskeletal/joint 
problem for which he took medication.  On November 9, less 
than a month later, he complained of low back pain for 24 
hours, stating that pain began when the weather got cold.  
Significantly, at that time he denied trauma, did not report 
that the onset of pain had been associated with any physical 
activity, and examination revealed only minimal lumbar 
tenderness.  A few days later, on November 13, 1990, he 
complained of low back pain for five days and reported having 
"strained" his back when he bent over a chair, again 
reporting that as the weather got colder his pain increased.  
The assessment was muscle spasm, without diagnosis of any 
underlying back disorder, and it appears that the reference 
to a "strained" back was the veteran's own characterization 
and, thus, not competent evidence of an actual back strain.  
See Espiritu v. Derwinski, 2 Vet. App.  492 (1992).  

Mild degenerative changes of the lumbar spine were first 
noted in a December 1990 x-ray report.  However, the February 
1999 VA examiner, who reviewed the file and specifically 
noted the December 1990 radiographic findings, stated that 
they predated the December 1990 x-ray report and did not 
represent any recent trauma.  The United States Court of 
Appeals for the Federal Circuit has explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such [contemporaneous] evidence the 
presumption [of soundness] can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the 
other rebutting evidence might be."  Harris v. West, 203 
F.3d. 1347, 1351 (Fed. Cir. 2000).  In this case, since there 
is no indication that the veteran underwent a regular 
entrance examination in October 1990 (much less an X-ray of 
his spine) and since he had been on active duty for only 
about two months at the time of the December 1990 X-ray, the 
VA examiner's opinion that the mild degenerative changes 
noted in November 1990 preexisted that period of service is 
found to be clear and unmistakable evidence to rebut the 
presumption of soundness in that regard.  Additionally, the 
veteran has repeatedly claimed that his Gulf War service 
aggravated his back disorder and, although he is not 
competent to establish the nature of any preexisting back 
condition, he is competent to establish that he experienced 
back symptoms prior to his Gulf War active service.  He has 
contended that while serving in Saudi Arabia he had to wear 
and carry heavy gear and dig foxholes, which he believes 
created pressure on his back, and has also argued that while 
in Saudi Arabia he was injured while lifting and moving heavy 
boxes and equipment.  It is neither claimed nor shown that 
the veteran sustained any combat-related back injury during 
his Persian Gulf service, so the provisions of 38 U.S.C.A. 
§ 1154 (b) (West 1991) are not for application in this case.  
The service medical records, which are deemed more probative 
than statements made in support of a claim, first mention 
back pain in association with only cold weather and before 
the veteran left the United States.  After that, they refer 
only to his having bent over a chair in regard to the onset 
of back pain and even later to pain associated with activity.  

As to whether the preexisting back disorder was aggravated by 
service, it should be understood that aggravation means more 
than an exacerbation of symptoms.  Under Hunt v. Derwinski, 1 
Vet. App. 292 (1991), the Court held that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service.'"  

At the time of the veteran's release from active duty, 
examination of his spine was normal and a history of "mild" 
osteoarthritis" was noted, consistent with the assessment of 
"mild" degenerative changes in December 1990 during 
service.  Although the veteran also reported leg symptoms in 
December 1990, he stated that he had had constant leg 
weakness for several years.  Thus it does not appear that 
that any such symptoms were new.  Regardless, no neurological 
abnormalities were found during service and on one occasion 
it was thought that the complaints might have been used for 
secondary gain.  When the veteran was seen by VA in mid-1991 
he reported a three year history of nerve trouble in his legs 
and that his back went out every winter.  Despite that 
history and his complaints, the only diagnoses following an 
examination were chronic low back pain and lower extremity 
pain, both of which by the veteran's own admission had 
preexisted his Persian Gulf War service.  Additionally, 
despite various diagnostic studies regarding leg symptoms, no 
pathology to account for the veteran's complaints was found 
for many years.  At the time of a VA neurological examination 
in October 1995, examination findings were normal and nothing 
was found to account for the veteran's claimed leg pain.  
Although the examiner concluded that "based solely" on the 
veteran's claimed history of increased pain, it appeared that 
his back pain had worsened, the examiner also stated that 
there was no evidence of a neurological decline.  Findings at 
another October 1995 VA examination also were normal and that 
examiner was of the opinion that while in Saudi Arabia the 
veteran became symptomatic when he did too much but that 
those symptoms had cleared without residuals, although 
spurring of the lumbar spine was shown on X-ray.  

The physician who performed the VA May 1998 and February 1999 
examinations reviewed the claims file and obtained a history 
from the veteran.  Of note is that the veteran reported a 
work-related back injury that had necessitated sick leave 
prior to his activation in October 199 for the Gulf War.  The 
examiner, in addition to expressing the opinion that the X-
ray findings in December 1990 were not due to any recent 
trauma, also noted that despite the veteran's complaints of 
back pain in service an examination in late 1990 did not 
reveal any neurological findings and that the Navy physician 
had assessed low back pain syndrome with mild degenerative 
changes.  The VA examiner also noted that although the 
veteran's "symptoms" during his last period of active duty 
were "persisting," they were not accompanied by object 
evidence of advanced signs of deterioration or loss of 
function during that period.  He reiterated that "the 
evidence dos not show this deterioration in objective 
findings."  Thus, despite the veteran's subjective 
complaints during service there was no objective showing of 
an increase in pathology or underlying disability to support 
his complaints.  The VA examiner's conclusion that from an 
"objective standpoint" he was unable to state "whether" 
the veteran's condition increased in severity does not negate 
his earlier statement that the evidence did not show a 
deterioration in objective findings.  Accordingly, the 
evidence shows no permanent increase in pathology or 
disability related to the veteran's back disorder during his 
service during the Persian Gulf War even though his 
subjective complaints may have increased.  Absent evidence of 
a permanent increase, there can be no "aggravation."  As 
the Board finds that a preponderance of the evidence is 
against the veteran's claim, service connection must be 
denied.    


ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is denied.    


		
	J. E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

